DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popa-Simil et al. (U.S. Patent Application Publication Number 20110001065, from hereinafter “Simil”).
In regards to claim 1, Simil teaches an ionizing radiation shielding panel (see, i.e., abstract) comprising a core layer comprising a radiation attenuating material (see FIGS. 4, 5-11 and 16 that all illustrate a minimum of 3 unique layers), a first layer on a first side of the core layer, comprising a permeable reinforcement structure (see FIGS. 4, 5-11, paragraphs 0044-0070 and 0077-0079) and a second layer on a second side of the core layer, opposite the first side, comprising a permeable radiation structure (see FIGS. 4, 5-11, paragraphs 0044-0070 and 0077-0079), wherein the first layer, second layer and core layer are permeated with a binder (see FIGS. 4, 5-11, paragraphs 0044-0070 and 0077-0079).
In regards to claim 2, Simil teaches that the permeable reinforcement structure of the first or second layers is a fabric (paragraphs 0049, 0061 and claim 1) and comprises carbon fiber (paragraph 0107 and claim 1 both teach carbon nano-structures).
In regards to claim 3, Simil teaches that the permeable reinforcement structure of the first and/or second layer comprises a woven fiber cloth (paragraphs 0049, 0061 and claim 1).
In regards to claim 4, Simil teaches that the first and/or the second layer comprises two or more sheets of the permeable reinforcement structure (see FIGS. 4, 5-11, paragraphs 0044-0070 and 0077-0079).
In regards to claim 5, Simil teaches that the first and/or the second layer comprises a binder spreader layer (see FIGS. 4, 5-11, paragraphs 0044-0070 and 0077-0079).
In regards to claim 6, Simil teaches that the binder spreader layer is positioned between the permeable reinforcement layer, and wherein the first and/or the second layer comprises a second permeable reinforcement structure positioned between the binder spreader layer and the core layer (see FIGS. 4, 5-11, paragraphs 0044-0070 and 0077-0079).
In regards to claim 7, Simil teaches that the radiation attenuating material comprises greater than 65% of the binder permeated core layer by volume (see FIGS. 4, 5-11, paragraphs 0044-0070 and 0077-0079).
In regards to claim 8, Simil teaches that the radiation attenuating material comprises an element having an atomic mass greater than 47 AMU (see FIGS. 4, 5-11, paragraphs 0044-0070 and 0077-0079) .
In regards to claim 10, Simil teaches that the radiation attenuating material is a particulate and the diameter of the largest particle of the radiation attenuating material is not more than 10% the thickness of the core layer (see FIGS. 4, 5-11, paragraphs 0044-0070 and 0077-0079).
In regards to claim 11, Simil teaches a mechanical load distribution structure (see FIGS. 4, 5-11, paragraphs 0044-0070 and 0077-0079).
In regards to claim 12, Simil teaches that the mechanical load distribution structure is a metal sheet (paragraphs 0049 and 0061).
In regards to claim 13, Simil teaches that the mechanical load structure is embedded in the binder (see FIGS. 4, 5-11, paragraphs 0044-0070 and 0077-0079).
In regards to claim 14, Simil teaches that the mechanical load distribution structure forms an external layer of the ionizing radiation shielding panel and is adhered to the binder (paragraphs 0049 and 0061).
In regards to claim 15, Simil teaches a plurality of ionizing radiation shielding panels (FIGS. 4-11, 19 and 21).
In regards to claim 16, Simil teaches that the plurality of radiation shielding panels comprise one or more features that allow a labyrinth to be formed at a junction of at least two of the plurality of radiation shielding panels (FIGS. 4-11, 19 and 21 at least).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simil as applied to claim 1 above, and further in view of Onizawa (U.S. Patent Application Publication Number 20140166909, from hereinafter “Onizawa”).
In regards to claim 9, Simil fails to teach that the radiation attenuating material is barite. Rather, Simil teaches a series of materials, most specifically carbon nanostructures.
Onizawa teaches that the radiation attenuating material is barite (paragraphs 0110 and 0169).
In view of the teaching of Onizawa it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the radiation attenuating material is barite. As Onizawa states explicitly, barite will provide greater than 70% shielding-something that is highly desirable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881